Citation Nr: 1417552	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  His decorations include the Purple Heart, the Bronze Star for Heroism with Oak Leaf Cluster, and the Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (BVA) is from January 2007 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Veteran testified at a local hearing before a Decision Review Officer and in September 2009, he testified before the undersigned during a videoconference hearing.  Transcripts of these hearings are associated with the record.

In February 2010 and August 2013, the Board remanded the issue of service connection for a low back disability for additional development.  The issue of service connection for a low back disorder, which was also on appeal, was granted by the RO in a November 2013 rating decision, so it is no longer before the Board for consideration.

In the prior remand, the Board noted the Veteran raised claims for service connection for tinnitus and an increased rating for PTSD that had not been adjudicated.  Since no action has been taken on these matters, they are again referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The relevant competent evidence is in equipoise as to whether the Veteran's left knee disorder had its onset during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107, 1154(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current left knee condition that is related to service.  Specifically, the Veteran has reported that during service he experienced left knee pain and swelling, although he admittedly never sought treatment for this pain, from the strain of jumping from helicopters, running with heavy backpacks and machine guns, and the general physical exertion from service.  The Veteran has also reported that, shortly following separation from service, his left knee gave out on him while he was playing football, and that he underwent left knee surgery in 1980.  

The Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, a left knee condition.  Additionally, his June 1971 separation examination indicated that his lower extremities were normal.  

Significantly, in September 1971, just three months following separation from service, the Veteran sought VA treatment for his left knee, which he twisted while playing football.  The doctor noted that there was no history of previous injury to the knee or locking episodes, and after discussing the findings of his physical examination and the x-ray results, the examiner diagnosed the Veteran with internal derangement of the left knee with an incomplete tear of the collateral ligaments.  The doctor went on to state that the Veteran was admitted to the hospital and was placed in skin traction with a knee sling until he gained approximately 90 degrees of motion, at which time he was placed in a cast brace.  Upon discharge from the hospital, the Veteran was advised to return for follow-up treatment in two weeks, and was told to wear a leather-lacer brace for approximately six months after the cast was removed in order to protect the incomplete tear of the collateral ligament.  Finally, the doctor stated that the Veteran would be unfit for any further duty that would require prolonged standing or walking. 

In December 2008, the Veteran sought VA orthopedic treatment for chronic left knee pain.  The doctor reported that pain was primarily located at the medial and lateral aspect of the joint, and noted that the Veteran had a reported history of arthroscopy in 1980.  X-rays taken at that time revealed osteoarthritic changes of the left knee.  Based on his examination, the doctor diagnosed the Veteran with left knee pain and osteoarthritis.  

In January 2009, during VA kinesiotherapy treatment, the doctor noted that the Veteran had left knee degenerative joint disease and weakness with giving way, and provided a provisional diagnosis of osteoarthritis of the left knee.  

Most recently, the Veteran was afforded a VA examination of his knee in October 2013.  The examiner stated that the Veteran had osteoarthritis of the left knee which was a multifactorial disease with a genetic component and develops commonly in people with age despite their activity level earlier in life.  The examiner stated that it was unlikely that the Veteran's current knee problems were a result of his time in service.  However, it does not appear that the examiner took into account the Veteran's hearing testimony that he performed multiple helicopter jumps during service while carrying substantial amounts of weight and that he experienced in-service pain and swelling of the left knee and a continuity of symptoms since service, as instructed by the Board's prior remand.  Therefore, the opinion is not found to be probative.

In sum, there is a current diagnosis of arthritis of the left knee and competent and credible statements as to an in-service left knee injury and continuing symptoms since service.  38 U.S.C.A. § 1154(b).  The Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for a left knee disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a left knee disorder is granted.


REMAND

As for the claims for service connection for a right knee disorder and entitlement to a TDIU, these matters were denied in a September 2013 rating decision.  The Veteran filed a timely notice of disagreement, which was received in October 2013, but a statement of the case (SOC) has not been issued.  The Board is required to remand these matters for such action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC for the claims of service connection for a right knee disorder, to include as secondary to a left knee disorder, and entitlement to a TDIU.  If, and only if, the Veteran files a timely substantive appeal should these two issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

